UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7151



ALVON ALLEN THOMAS,

                                             Petitioner - Appellant,

          versus


UNITED STATES OF AMERICA,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
Chief District Judge. (CA-02-426-1)


Submitted:   December 9, 2002             Decided:   January 28, 2003


Before WILLIAMS and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed as modified by unpublished per curiam opinion.


Alvon Allen Thomas, Appellant Pro Se.    Benjamin H. White, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Alvon Allen Thomas, a federal prisoner, appeals the district

court’s order accepting the recommendation of the magistrate judge

and dismissing for failure to file in the proper court his petition

filed under 28 U.S.C. § 2241 (2000).   We grant Thomas’s motion for

leave to proceed in forma pauperis.    We have reviewed the record

and find no reversible error. Accordingly, we affirm substantially

on the reasoning of the district court, but modify the district

court’s order to reflect that the dismissal is without prejudice to

Thomas’ right to refile in the proper court.   See Thomas v. United

States, No. CA-02-426-1 (M.D.N.C. filed July 2, 2002, entered July

5, 2002).     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                               AFFIRMED AS MODIFIED




                                 2